   Case 1:19-cr-00059-LO Document 66 Filed 09/27/19 Page 1 of 1 PageID# 500



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


UNITED STATES OF AMERICA


                V.                                       No. l:19-cr-59


DANIEL EVERETTE HALE


                                              ORDER


       The parties have submitted a proposed schedule for filings and hearings pursuant to the

Classified Infonnation Procedures Act (18 U.S.C. App. III). Having reviewed the proposed

schedule, it is hereby ORDERED that the proposed schedule is approved as follows:

       11/5/19         Defendant to file CIPA Section 5 Notice regarding classified information
                       the defense reasonably intends to disclose, or cause the disclosure of,at trial,

       12/20/19        Government to respond to CIPA Defendant's Section 5 Notice and file
                       motion(s) pursuant to CIPA Section 6(a) regarding the use, relevance or
                       admissibility of classified information at trial.

       1/3/20          Defendant to respond/reply to government's Section 6(a) motions and/or to
                       response to Section 5 Notice.

       1/10/20         Hearing on Section 5 Notice and Section 6(a) motions, at 2:00 p.m.

       1/30/20         Government to file motions under Section 6(c) for substitutions or summaries.

       2/21/20         Defendant to respond to Government motions under Section 6(c).

       2/28/20         Hearing on 6(c) motions, at 2:00 p.m.


       As previously ordered, trial shall commence on March 16, 2020. at 10:00 a.m.




Date: September.^!!- 2019                                      S2>\
Alexandria. VA                                 The Honorable LiatniVGradv
                                               United Stales District Judge
